DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,424,799 to Gilmore.
As to claim 15, Gilmore teaches a power tool (figs. 1-2) comprising: a motor(fig. 2: “16”); a power switching network(fig. 2: “32”); and an electronic processor(fig. 2: “29”) in communication with the power switching network(fig. 2: “32”), the electronic processor configured to: activate a pulse width modulation signal having an initial duty cycle value, receive an indication to stop the motor during operation of the motor, determine a deceleration of the motor, determine whether the deceleration of the motor exceeds a motor deceleration threshold, and decrease the initial duty cycle value to a second duty cycle value when the deceleration of the motor is greater than the motor deceleration threshold(col. 3: lines 43-59, col. 4: lines 38-47, col. 5: lines 5-58 & col. 13: lines 66 – col. 14: lines 6 wherein apparatus and method are taught for pulse width modulation PWM duty cycle control, motor speed and deceleration control to any predetermined threshold values for PWM duty cycle/motor speed/deceleration rate).    
   	As to claim 16, Gilmore teaches the power tool of claim 15, wherein the initial duty cycle value is 50%(col. 5: lines 5-32 wherein apparatus and method are taught to set the duty cycle value to any values).  
As to claim 18, Gilmore teaches the power tool of claim 15, wherein the electronic processor is configured to calculate the deceleration of the motor by calculating a speed change of the motor(col. 14: lines 3-6).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,424,799 to Gilmore, and in view of USPN 7,932,693 to Lee. 
	As to claim 20, Gilmore teaches the power tool of claim 15. Gilmore does not teach an apparatus wherein the pulse width modulation signal is controlled by a proportional-integral-derivative ("PID") controller.
	Lee teaches an apparatus wherein the pulse width modulation(PWM) signal is controlled by a proportional-integral-derivative ("PID") controller (Lee col. 4: lines 18-55).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Lee into Gilmore since Gilmore suggests a motor control system and Lee suggests the beneficial 
use of a PID controller for PWM in the analogous art of motor control technology. 
The motivation for this comes from the fact that Lee suggests the beneficial 
use of a PID controller for PWM which can be used to improve the motor control system disclosed by Gilmore.

                                                  Allowable Subject Matter
7. 	Claims 17, 19 are objected to as being dependent upon the rejected base claim 15, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
8.	Claims 1-14 are allowed.	
9.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Increase the initial duty cycle value to a second duty cycle value of the pulse width modulation signal when the deceleration of the motor is less than the motor deceleration threshold, and decrease the initial duty cycle value to a third duty cycle value of the pulse width modulation signal when the deceleration of the motor is greater than the motor deceleration threshold including remaining claim limitations. 
As per independent claim 8: It is the same reason as claim 1.

                                               Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	USPN 10,333,455 to Cheng discloses a PID controller for motor control system.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846